Citation Nr: 0938465	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher amount of apportionment of VA 
disability compensation benefits to the Veteran's child, RJ, 
prior to February [redacted], 2008.  


REPRESENTATION

Veteran represented by:  Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran served on active duty from May 1973 to November 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 special apportionment decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  In this decision, the RO granted 
apportionment of the Veteran's VA disability compensation 
benefits in the monthly amount of $100 to his dependent 
child, payable to his ex-spouse as custodian.  The Veteran 
appealed the amount of this apportionment.  

The RO has characterized this as a contested claims case, 
despite the fact that the Veteran and his ex-spouse who had 
custody of their child prior to February [redacted], 2008, when the 
child turned 18 years of age, are in agreement not only with 
regard to an award of an apportionment to the child but also 
with regard to a higher amount of apportionment than was 
initially awarded.  In any event, the contested claims 
procedures codified at 38 U.S.C.A. § 7105A(b) (West 2002) and 
38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 
(2009) have been substantially complied with.  That is, the 
RO has provided both the Veteran and his ex-spouse with 
notice of the action taken with respect to the claim.  They 
were both provided with notice of the special apportionment 
decision of June 2004, as well as the subsequent statement of 
the case in April 2005, supplemental statement of the case in 
November 2006, notice of certification to the Board in 
January 2007, a copy of the Board remand of April 2007, an RO 
notification letter dated in May 2007, and supplement 
statements of the case dated in May 2008 and August 2009.  
These determinations provided both parties with the pertinent 
laws and regulations relating to the issue at hand and 
notified the Veteran of why the claim was being denied.  Both 
the Veteran and his ex-spouse have been provided the 
opportunity to present additional evidence or information in 
support of the claim for a higher amount of apportionment.  



Additionally, it is noted that in response to a May 2007 
notification letter from the RO (Appeals Management Center, 
or AMC), the Veteran indicated in a May 2008 letter that the 
issue of a higher amount of apportionment was moot 
considering that his child, RJ, has turned 18 years of age in 
the past year.  However, the apportionment issue for the 
period of time during which the appeal was pending, that is, 
prior to RJ's 18th birthday on February [redacted], 2008, has not been 
finally adjudicated, and therefore the issue on appeal is 
phrased accordingly.  

In August 2008, the Board remanded the case to the RO for 
additional due process development.  

In March 2009, the Veteran submitted a claim of service 
connection for a heart disability.  As that issue has not 
been adjudicated by the RO, it is referred there for its 
appropriate consideration.  

The Board notes that copies of the statement of the case and 
supplemental statements of the case have been sent to the 
Veteran's accredited representative, the Nebraska Department 
of Veterans' Affairs, which has not furnished any response.  


FINDINGS OF FACT

1.  In a June 2004 special apportionment decision, the RO 
granted a monthly apportionment of $100 of the Veteran's 
disability compensation benefits to his minor child, RJ, in 
the custody of his ex-spouse, prior to February [redacted], 2008.  

2.  The Veteran is entitled to receive VA disability 
compensation benefits at a rate of 60 percent, which prior to 
February [redacted], 2008 included additional benefits for RJ, his 
minor child in the custody of his ex-spouse, but was actually 
paid only 10 percent of his award on account of his 
incarceration for a felony conviction.  

3.  The evidence does not show that the Veteran was providing 
any form of support to RJ, his minor child in the custody of 
his ex-wife, prior to February [redacted], 2008.

4.  The Veteran's and his ex-spouse's monthly incomes, prior 
to February [redacted], 2008, are not shown to exceed their respective 
monthly expenses.


CONCLUSION OF LAW

The criteria for a higher amount of apportionment of VA 
disability compensation benefits to the Veteran's child, RJ, 
prior to February [redacted], 2008, have not been met.  38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.665 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  However, it 
does not appear that these changes are applicable to claims 
such as the one decided herein.  Cf. Barger v. Principi, 16 
Vet. App. 132 (2002).  In Barger, the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).  Similarly, the statute at issue in this matter is not 
found in Chapter 51; rather, it is found in Chapter 53.  

Further, the Court has held that the VCAA does not apply to 
decisions regarding how benefits are paid.  Sims v. Nichols, 
19 Vet. App. 453, 456 (2006) (VCAA inapplicable to applicants 
for restoration of competency because they are not seeking 
benefits but a decision regarding how benefits will be 
distributed).  An apportionment decision involves a 
determination as to how existing benefits are paid, such as 
between a Veteran and his dependent child in the case.  Under 
the reasoning in Sims, the VCAA would not appear to be 
applicable to apportionment decisions.  Because the 
applicability of VCAA to apportionment cases is not entirely 
clear, the Board will proceed to consider whether VA's duties 
to notify and assist have been satisfied in this case.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Through letters dated in June 2003 and March 2004, the RO 
notified the Veteran and his ex-spouse, respectively, to 
submit evidence of their monthly income and expenses, and of 
amounts the Veteran contributed toward the support of any 
child who did not live with him.  The letters also notified 
the Veteran and his ex-spouse that the RO would be making a 
determination in relation to an application for an 
apportionment of the Veteran's disability benefits on behalf 
of his minor child, RJ.  In short, these letters served to 
provide notice of the information and evidence needed to 
substantiate the claim for an apportionment, notice of the 
evidence that the Veteran and his ex-spouse were expected to 
provide, notice of VA's responsibilities in regard to the 
application for an apportionment, and notice to the parties 
to submit all relevant evidence.  

This notice was furnished prior to the special apportionment 
decision in June 2004, with which the Veteran had expressed 
dissatisfaction.  Further, the Veteran and his ex-spouse were 
provided with a statement of the case in April 2005 and 
supplemental statements of the case in November 2006, May 
2008, and August 2009, which notified them of the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the relative 
responsibilities of the claimant to provide evidence versus 
the responsibility of VA.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain records 
relevant to the apportionment claim.  38 U.S.C.A. § 5103A 
(a), (b) and (c).  The Veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  Further, VA has not conducted medical inquiry in 
relation to the claim, for the reason that examinations and 
medical opinions are not necessary for an apportionment 
claim.  38 U.S.C.A. § 5103A(d).  The Board finds that there 
is no indication that additional action is needed to comply 
with the duty to assist the Veteran.  38 U.S.C.A. § 5103A(d).  
Neither the Veteran nor his ex-spouse has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  The Board now proceeds to review the merits of the 
claim.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5307, if the veteran's children are not 
in his custody, all or any part of the compensation or 
pension payable on account of the veteran may be apportioned 
as may be prescribed by the Secretary.  


VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450 (2009).  More specifically, 38 
C.F.R. § 3.450 provides that an apportionment may be paid if 
the veteran's children are not residing with him and he is 
not reasonably discharging his responsibility for the 
children's support.  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. 
App. 294 (1993). 

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  The regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his dependents on 
the basis of the facts of the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
Veteran, his dependents and the apportionment claimants.  
This regulation provides further guidance as to what is 
ordinarily considered to constitute undue hardship.  

In this case, there is a basis for an apportionment under the 
general provisions of 38 C.F.R. § 3.450.  For the period 
considered in this appeal, the Veteran's minor child, RJ, who 
turned 18 years of age on February [redacted], 2008, was not residing 
with him, and the Veteran had not been discharging his 
responsibility for the child's support.  The Veteran's ex-
spouse has indicated that the Veteran was obligated to make 
monthly payments for the support of their child, but that he 
was in arrears as to such payments.  There is no 
documentation such as a court order for this, and in any case 
the Veteran did not dispute this.  There is no evidence that 
he was providing any type of child support, whether or not 
through a court-ordered program.  The evidence of record 
fails to show that he was providing any form of support to 
RJ, his minor child in the custody of his ex-wife prior to 
February [redacted], 2008.  

An apportionment was initially awarded to the Veteran's child 
in the custody of his ex-spouse, in a June 2004 decision of 
the RO.  The question presented in this case concerns the 
amount of the apportionment.  The general apportionment 
provisions state that "all or any part" of the compensation 
payable on account of any veteran may be apportioned.  
38 C.F.R. § 3.450(a)(1).  The special apportionment 
provisions state that, where hardship is shown to exist, 
hardship on the persons in interest must be taken into 
account, but that ordinarily apportionment of more than 50 
percent of the veteran's benefits is considered to constitute 
undue hardship on him while apportionment of less than 20 
percent of his benefits is ordinarily considered insufficient 
to constitute a reasonable basis for any apportionment.  
38 C.F.R. § 3.451.  

The Veteran's ex-spouse provided a report of income and 
expenses in May 2004, for her family of four to include RJ, 
the minor child of the Veteran in her custody.  Her itemized 
household expenses were $4,099 per month with net monthly 
income from her and her spouse totaling $4,950.  Thus, 
without consideration of an apportionment of the Veteran's 
disability benefits, her family income exceeded her expenses 
for basic living necessities and there is no monthly deficit.  

The Veteran did not furnish a similar report, as requested in 
a letter of June 2003, but the record indicates that he was 
incarcerated from October 2002 to March 2009.  His basic 
living necessities were being met for the period covered in 
this appeal.  Hardship contemplates an inability to pay for 
essentials such as food, clothing, shelter or medical 
expenses.  Such deprivations are not shown in this case.  

In view of the foregoing, the Board finds that the evidence 
demonstrates that for the period considered in this appeal 
need for an apportionment in excess of $100 per month has not 
been demonstrated on the basis of economic hardship.  Thus, 
the guidelines for the amount of apportionment as set forth 
in 38 C.F.R. § 3.451, which are applied in circumstances of 
hardship, are not controlling.  

After review of the file, the Board finds that the award of 
monthly apportionment in the amount of $100, which was 
granted in June 2004, did not constitute an unreasonable 
amount of apportionment, for the reasons that follow.

The Veteran is receiving VA disability compensation benefits 
at a rate of 60 percent, effective in September 1996, and his 
award prior to February [redacted], 2008 included additional VA 
disability benefits for RJ, his minor child.  In fact, the 
apportionment of $100 to his child was in excess of the 
dependency allowance received from VA.  38 U.S.C.A. § 1115.

It is also noted that from December 15, 2002, to March 2009, 
the Veteran was paid only 10 percent of his award on account 
of his incarceration for a felony conviction.  Effective in 
December 2005, for example, he was actually paid a monthly 
amount of $112 from a total award amount of $927.  Thus, 
prior to February [redacted], 2008, the amount of the apportionment 
paid to RJ, his minor child, was nearly equivalent to the 
disability benefits paid to the Veteran himself while he was 
incarcerated.  

The Veteran and his ex-wife have requested that the large 
amounts of disability compensation that were being withheld 
from the Veteran due to his incarceration for a felony 
conviction should instead be paid to his minor child.  The 
Veteran and his ex-wife appear to be in complete agreement 
with such an arrangement.  However, VA is not bound by any 
such agreements in fixing the amount of the apportionment but 
by the reasonable support needs of the dependent child based 
on the facts found.  The provisions of 38 C.F.R. § 3.665(e) 
indicate that all or part of the compensation not paid to an 
incarcerated veteran may be apportioned to the veteran's 
dependents on the basis of individual need.  In determining 
individual need, consideration shall be given to such factors 
as the apportionee claimant's income and living expenses, the 
amount of compensation available to be apportioned, the needs 
and living expenses of other apportionee claimants as well as 
any special needs, if any, of all apportionee claimants.  
38 C.F.R. § 3.665(e).  

The Veteran's minor child, RJ, has been shown to be his only 
dependent for the period considered in this appeal.  His ex-
spouse has provided information relative to monthly expenses, 
and as noted above, income exceeds expenses by more than a 
marginal amount.  In her itemized list of expenses, there 
were no special needs indicated for RJ, who was receiving 
more than 10 percent of the amount of the Veteran's 
disability benefits.  

In conclusion, the Board finds that the amount of 
apportionment granted by the RO in June 2004 to the Veteran's 
minor child in his ex-wife's custody does not constitute an 
unreasonable amount for the period prior to February [redacted], 2008.  
Accordingly, there is no basis upon which to set aside the 
RO's apportionment decision, and the Veteran's claim is 
denied.

In reaching this determination, the Board acknowledges the 
ex-wife's statements to the effect that the Veteran was many 
thousands of dollars in arrears in, presumably, court-ordered 
child support payments.  The Veteran's ex-wife must avail 
herself of the legal remedies afforded by her state to 
collect from the Veteran the due but unpaid child support.  


ORDER

A higher amount of apportionment of VA disability 
compensation benefits to the Veteran's child, RJ, prior to 
February [redacted], 2008, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


